A. di ii.

Case 1:17-cv-04503-JMF Document 107 Filed 01/30/20 Page 1 of 2
= ae
yEGEIVE

JAN 30 2020 |L4

 

 

 

 

January 24, 2020

 

US.DIC.S.D.NY.
RECORDS|MANAGEMENT

 

 

 

 

United States District Court for the Southern District of New York
Records Department-Room 370

500 Pearl St.
New York, New, York 10007

Re: Robert Zimmerman v. UBS Ag, et al, No, 17-CV-4503-JMF
Please issue a Final Judgment in the above-captioned lawsuit.

Thank you. —

eee . “
an : b

 

i : Raber Zinfermal 7

Robert Zimmerman,329 Sandpiper Lane, Hampstead, NC 28443
- Tel: 910-232-8990, Email: BobZimmerman@usa.com

 

 

 

 
i
Wase 1:17-cV-04503-JMF Docur

'
t

LfHh elated pet tet Moet Eyed f tetera ttn feceeegt effi

a

L.

¢
L209 A AN
‘FF Fov7eD 95
zh mao] HPPA

2

~

ff?

yn oD 4mahor {Tigers

OZE w 6F

 

nent 107 Filed 01/30/20 Page 2 of 2

we
a

LovraweH

Be OMY §
Ree AS

aS

fs 5
ie

 

 

 

 

 

 

 

 

 
